Citation Nr: 0503946	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  His awards include the Purple Heart and the 
Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims. 

The veteran's claims were previously considered by the Board 
in February 2004.  The Board granted a 20 percent rating for 
residuals of a shell fragment wound, left leg with injury to 
Muscle Group XII.  The Board also granted a 20 percent rating 
for residuals of a shell fragment wound, right knee with 
injury to Muscle Group XIV.  The Board denied an increased 
rating for bilateral pes planus, rated as 10 percent 
disabling.  These evaluations had the effect of increasing 
the veteran's combined disability evaluation to 50 percent.  
The Board remanded the remaining TDIU issue for compliance 
with the Veterans Claims Assistance Act of 2000 and for a 
medical examination and opinion.  The requested development 
has been accomplished.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).  The Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service connected disabilities are 
residuals of a shell fragment wound, left leg with injury to 
Muscle Group XII, rated as 20 percent disabling; residuals of 
a shell fragment wound, right knee with injury to Muscle 
Group XIV, rated as 20 percent disabling; and bilateral pes 
planus, rated as 10 percent disabling; his combined service-
connected disability rating is 50 percent.  

3.  The veteran had one year of college education and 
employment experience as a restaurant owner and security 
guard.  

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and employment experience.  


CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of the April 2004 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notices 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  The TDIU claim was received in 
February 2002 and in May 2002, the RO wrote to the veteran, 
with a copy to his attorney, explaining the points required 
by VCAA.  The initial unfavorable AOJ decision was made in 
October 2002.  Review of the file reflects a continuous flow 
of information to the veteran.  The rating decision, 
statement of the case, and supplemental statement of the 
case, as well as letters sent to the veteran in May 2002, 
October 2002 and April 2004, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  

The record contains a March 2002 financial status report 
showing that the veteran is receiving payments from the 
Social Security Administration (SSA).  There is no indication 
that these were disability payments and, since the veteran's 
age at the time was 77, there is no reason to presume that 
there are relevant SSA disability records.  Similarly, the 
veteran's claim for TDIU benefits, received from his attorney 
in February 2002, has "N/A" written through the section 
asking if he receives disability retirement benefits.  The 
attorney's cover letter has a blank space for indicating 
whether the veteran was receiving SSA benefits and requesting 
records.  This blank was not filled in.  Thus, the Board 
finds that the veteran has had an opportunity to tell VA 
about any SSA records, but there is nothing from him in the 
file to indicate that there are any current SSA records, 
which may be relevant to the claim.  

The veteran has been examined by VA and a medical opinion 
rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Legal Criteria  Total disability ratings for compensation 
based on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  

Law and regulation provides that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that a veteran, by reason of 
service-connected disabilities, is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  In Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991), the Court held that consideration must be given 
to two standards, an objective standard based on average 
industrial impairment and a subjective standards based upon a 
veteran's actual industrial impairment.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

In considering entitlement to TDIU, the veteran's age may not 
be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2004).  The Court has upheld the rule, noting 
that in determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Evidence  The veteran's only service connected disabilities 
are residuals of a shell fragment wound, left leg with injury 
to Muscle Group XII, rated as 20 percent disabling; residuals 
of a shell fragment wound, right knee with injury to Muscle 
Group XIV, rated as 20 percent disabling; and bilateral pes 
planus, rated as 10 percent disabling.  His combined service-
connected disability rating is 50 percent.  

On his May 1990 VA examination, the veteran reported that he 
owned a small restaurant after service and subsequently 
worked as a security guard.  

On the TDIU claim, received in February 2002, the veteran 
reported that he completed one year of college and last 
worked as a security guard in 1962.  

The veteran was examined for VA in May 2002.  X-ray studies 
revealed mild degenerative disease in the right knee.  There 
was no bone destruction, fracture, or other abnormality.  The 
feet had mild pes planus with superior and inferior calcaneal 
spurring and degenerative changes.  

On examination in May 2002, the veteran complained of 
persistent pain along both lower extremities that got worse 
when walking too far.  He also reported that his knees were 
weak, and would give way without any falls.  Further, he 
complained of cramping pain in both calves when walking for 
more than 2 blocks.  Regarding his pes planus, he complained 
of pain when standing or walking with weakness and stiffness, 
heat sensation.  In addition, he had noticed redness of both 
feet.  Moreover, there was fatigue and lack of endurance, as 
well as instability.  He described the pain as distressing.

The examiner found the veteran to be well nourished and 
developed; in no apparent distress.  He was oriented to time, 
place, and self; and able to give information.  He had a 
surgical scar along the left shin measuring 3.5 cm, which was 
completely healed without any abnormalities such as 
underlying tissue loss, disfigurement, keloid formation, or 
causing limitation of motion.  Neurological evaluation was 
normal, with deep tendon reflexes normal.  On musculoskeletal 
examination, the veteran had pain along the left shin, around 
the wound area.  There were no signs of abnormal weight 
bearing, and he did not use assistive devices to ambulate.  
There was evidence of mild loss of the plantar arch 
bilaterally.  However, there was no evidence of abnormalities 
of the Achilles tendon.  

Examination of the feet did not reveal any signs of painful 
motion, edema, instability, weakness or tenderness.  The 
veteran did not have any skin changes of vascular deficiency.  
There was no evidence of hallux valgus.  He did not require 
shoe inserts, corrective shoes, arch support, or foot 
support.  He did wear an ankle/foot orthosis (AFO) due to 
foot drop on the right side.  His posture was normal.  He did 
not have any limitation of function of standing and walking.  

The joints of both knees appeared normal.  Flexion and 
extension were normal for both knees.  Drawer and McMurray 
tests were normal for both knees.  The femoral pulses were 
normal.  The popliteal, dorsalis pedis, and posterior 
tibialis pulses were absent, bilaterally.  

For the service-connected disabilities, diagnoses were mild 
pes planus, bilaterally; injury to Muscle Group XII; and no 
pathology to render a diagnosis as to Muscle Group XIV.  
Other diagnoses were rendered for the non-service-connected 
disabilities, to include peripheral vascular disease with 
intermittent claudication, arterial hypertension, and 
coronary artery disease by EKG findings.  

As to the effects of the service-connected disabilities on 
the veteran's usual occupation and daily activities, the 
examiner commented that the effects were those related to 
difficulty ambulating mostly due to intermittent claudication 
and also because he needed to wear an orthosis on the right 
foot.

Pursuant to the Board's remand, the veteran had a VA podiatry 
examination in April 2004.  The veteran complained of 
difficulty ambulating.  The examiner found a moderate 
bilateral symmetric pes planus with minimal preservation of 
the longitudinal arch with standing.  There was normal form 
and function of both tibialis posterior and tendo Achillis, 
on static and sedentary examination.  The veteran was unable 
to tolerate toe standing, especially on the left side.  There 
was a tight gastrocnemius sole complex, more pronounced on 
the left than on the right.  On the right side, passive 
dorsiflexion of the right foot at the level of the ankle was 
perpendicular with the knee extended, while on the left side, 
motion was 5 degrees less than the perpendicular (equinus).  
Mild to moderate foot swelling was present, bilaterally, and 
suspected to be of systemic origin.  Incidental findings were 
reported in detail.  The veteran was tender nonfocally to 
palpation and examination through the course of the plantar 
fascia on the soles of both feet.  He demonstrated a slow 
minimally propulsive and unsteady gait.  The diagnosis was 
moderate pes planus, bilaterally, not causally related to 
military service; and plantar fasciitis, bilaterally, without 
clear relationship to military service.  The examiner noted 
that the veteran's primary complaint involved his left leg.  
The examiner was not able to discern a legitimate cause of 
the veteran's chronic unemployment related to his feet.  The 
examiner expressed the opinion that he certainly would not be 
able to find a clear reason why the veteran could not achieve 
a sedentary occupation with his complaints.  

The report of the April 2004 VA orthopedic examination 
reflects the veteran's complaints of increasing leg pain.  
The examiner found a 1-inch scar on the medial aspect of the 
knee.  Right knee motion went from 0 to 135 degrees, with no 
effusion or instability.  The right quadriceps circumference 
was 163/4 inches, as compared to 161/2 on the left.  The right 
knee examination was considered to be entirely normal.  
X-rays of the right knee were noted to show minimal 
degenerative arthritis.  

Examination of the left leg revealed a very small, 1-inch 
incision over the junction of the mid and proximal thirds of 
the right tibia with slight adherence to deep tissues.  There 
was a minimal amount of tenderness.  There were no distal 
pulses in either right or left leg.  The range of left knee 
motion was from 0 to 135 degrees.  There was no effusion or 
instability.  

The pertinet diagnoses were well documented left leg and 
right knee injuries, none of which were significantly 
symptomatic and none of which, either alone or together, were 
sufficient to cause unemployability.  There was a minimal 
amount of tenderness on the left leg.  The doctor expressed 
the opinion that the difficulty in ambulation was very likely 
due to vascular insufficiency and was totally unrelated to 
the fragment wounds, as the veteran healed without 
difficulty.  The examiner went on to point out that there was 
no evidence that the veteran had pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

Analysis  The file shows that the veteran has recently had 
three very detailed examinations, performed in accordance 
with 38 C.F.R. §§ 4.40, 4.45 (2004) and other applicable 
regulations, as well as the requirements of VCAA.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The examiners noted that 
the veteran has difficulty walking and that this is due to 
vascular insufficiency, which was totally unrelated to the 
service-connected fragment wounds.  The three examiners 
expressed opinions, which were in agreement, to the effect 
that the service-connected disabilities would not prevent the 
veteran from working.  The May 2002 examiner indicated that 
the veteran had nonservice-connected disorders, most notably 
peripheral vascular disease with intermittent claudication, 
arterial hypertension, and coronary artery disease, and it is 
apparent in reviewing the report of that examination, to 
include the final observations of the physician, that the 
veteran's peripheral vascular disease is most symptomatic of 
his disabilities.  In any event, these opinions, by trained 
medical professionals who actually examined the veteran, are 
probative and persuasive (38 C.F.R. § 3.159 (2004)) and they 
clearly weigh against the claim that the veteran is 
unemployable due solely to his service-connected disorders 
without regard to his age.  There are no competent medical 
opinions to indicate otherwise.  Thus, the Board must find 
that the preponderance of evidence establishes that the 
veteran is not unemployable because of his service-connected 
disabilities.  This finding prevents the grant of the benefit 
sought, on either an objective or subjective, schedular or 
extraschedular basis. 

As the preponderance of the evidence is against the claim for 
a TDIU, the benefit of the doubt doctrine is not for 
application and the claim must be denied38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


